DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-13, 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “the viewer.” This limitation lacks proper antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-13, 15-18, and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioda et al. (US PG Pub. No. US 2004/0070822 A1, Apr. 15, 2004) (hereinafter "Shioda”).
Regarding claims 1, 16, and 17: Shioda discloses a medical apparatus (abstract) comprising: a housing (figure 28 - body 205) and two oculars (“at least one ocular” can be two oculars) disposed on said housing (figures 28 and 29 - eyepiece units 208 and 209); at least two display devices disposed within said housing (LCD 214a-b, LCD 219a-b) a first and a third display portion configured to display a first and a third image (LCD 214a-b); a second and a fourth display portion configured to display a second image (LCD 219a-b); first and second electronics configured to receive one or more signals corresponding to source images from a plurality of sources and to drive said first/third and second/fourth display portions to produce said first/third and second/fourth images based at least in part on said images from said plurality of sources (figure 30 and all associated description); and a first/second beam combiner (prisms 217 a-b)  comprising a beam splitter disposed between said at least one ocular and said display portions, said first/second beam combiner configured to receive said first/third and second/fourth images from said first/third and second/fourth display portions and to combine 
Regarding claims 2 and 15: Shioda discloses the medical apparatus of claim 1, wherein said at least one display device comprises a first/third display device and a second/fourth display device, and wherein said first/third display portion comprises said first display device and said second/fourth display portion comprises said second display device ([0268]-[0270] - both 214 and 219 are LCDs).
Regarding claim 4: Shioda discloses the medical apparatus of Claim 1, wherein said at least one ocular comprises a first and second ocular, said second ocular configured for viewing an additional image different from said superimposed first and second images within said housing (figure 29 - each eyepiece 218a-b receives a distinct image from the separate LCD pairs 214a-219a and 214b-219b; [0291]-[0293] - rotation is also different).
Regarding claims 5 and 18: Shioda discloses the medical apparatus of Claim 1, further comprising imaging optics disposed to collect light corresponding to said first/third and 
Regarding claims 9, 10, 22, and 23: Shioda discloses the medical apparatus of Claims 1 and 17, wherein said first/second electronics are configured to receive one or more signals corresponding to source images from at least one endoscope camera and further comprising said at least one endoscope camera ([0282]).
	Regarding claims 11, 12, 24, and 25: Shioda discloses the medical apparatus of Claims 1 and 17, wherein said first/second electronics is configured to receive one or more signals corresponding to source images from one or more of: at least one source providing data, at least one source providing a computed tomography scan, at least one source providing a computer aided tomography scan, at least one source providing magnetic resonance imaging, at least one source providing an x-ray, or at least one source providing ultrasound imaging and further comprising said at least one source providing said data, at least one source providing said computed tomography scan, at least one source providing said computer aided tomography scan, at least one source providing said magnetic resonance imaging, at least one source providing said x-ray, or at least one source providing said ultrasound imaging ([0282] - the endoscope camera is "at least one source providing data").
	Regarding claims 13 and 26: In the absence of any structural difference between the disclosed displays (which are disclosed in at least one embodiment as being LCDs) and the LCDs Shioda (e.g. [0268] and [0270] - both 214 and 219 are LCDs), the display portions of Shioda are considered to be capable of performing the claimed function of displaying both fluorescence and non-fluorescence images. 
	Regarding claim 27: Shioda discloses the medical apparatus of Claim 1, wherein said medical apparatus provides 3D viewing of a surgical field within said housing through said at least one ocular (claim 16).	
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (US PG Pub. No. US 2001/0055062, Dec. 27, 2001) (hereinafter “Shioda”).

It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to include a collimating system as taught by the additional embodiment of Shioda into the first embodiment of Shioda in order to prevent unwanted divergence or convergence of light in the optical path since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Claims 7, 8, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Brunner et al. (US PG Pub. No. US 2004/0036962 A1, Feb. 26, 2004) (hereinafter “Brunner”).
Regarding claims 7, 8, 20 and 21: Shioda teaches the apparatus of claim 1, but is silent on at least one surgical microscope camera providing a view of a surgical site.
Brunner, in the same field of endeavor, teaches a surgical microscope where the view from each of the oculars is provided by a separate camera rather than directly from the imaging optics ([0033]-[0035]). Brunner further teaches that this arrangement improves comfort and ergonomics for the user ([0006]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the apparatus of Shioda by providing the view of the surgical field to each ocular by a separate camera rather than directly from the imaging optics as taught by Brunner in order to achieve the advantages of greater comfort and improved ergonomics for the user in view of the further teachings of Brunner.
	
Response to Arguments
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 05/21/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793